SLOAN, J.,
specially concurring.
I have already expressed my disagreement with the majority in respect to the guest cases. Burghardt *456v. Olson, dissent, 1960, 223 Or 155, 349 P2d 792. This ease is not different.
The real issue presented to the court involved instructions given by the trial court. The instructions, as given, were in error and, if considered, would probably have required reversal. Instead, however, this court again retries the facts. The ease should be left to the jury.
However, the majority have now fully adopted the theory of Williamson v. McKenna, 1960, 223 Or 366, 354 P2d 56. I still disagree with the rule adopted by Williamson and think that to follow that decision requires unnecessary factual consideration of the guest cases. Nevertheless, I have no recourse but to follow the rule adopted by the majority.
No point would be gained by a continued course of dissent or special concurrence. Consequently, I will concur in this case. In most of the others that will follow I will concur with unnoted compulsion.